Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-8, 10-12, 14-20, 22-30, 34, 38-39, 46, 48-49, 51, 53, 57, 61, 79-84  are allowed.
The following is an examiner’s statement of reasons for allowance: based on a thorough search and consideration of the prior art, the claims are allowable. In particular, the claim language “and a plurality of cavities of said functional substrate, wherein each of said plurality of sensors comprise a colorimetric indicator disposed within a respective cavity of the plurality of cavities; wherein each of said cavities are connected to said sweat inlet by a microfluidic channel for detection of multiple biomarkers in said sweat, and said sweat released from sweat glands flows along the microfluidic channel to said cavities, wherein each colorimetric indicator detects concentration of: glucose, lactate, chloride, creatinine and/or ethanol; and a sweat volume channel (support for this is found in paragraph 0168 “orbicular outer-circle serpentine fluidic channel and paragraph 0172 states “the sweat is introduced into the channel”) for gauging sweat volume (support in the last 3 sentences of paragraph 0172), said sweat volume channel being transparent (paragraph 0166 states the device is transparent) and configured to fill with sweat from a first end and display a distance traveled by sweat from said first end along the channel, wherein said distance traveled by sweat corresponds to volume of sweat collected (paragraph 0172 states “the sweat is introduced into the channel the blue colored anhydrous cobalt chloride reacts with water…by determining the distance of color change within the channel during a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791